Civilian pay; dismissal; insubordination.— Plaintiff, a veteran preference eligible, sues to recover the pay of his *1200position as a cabinetmaker with the National Zoological Park, Smithsonian Institution, on the ground that his dismissal in 1964 for insubordination was arbitrary, capricious and unlawful. Plaintiff claimed that General Memorandum #30, dated February 25, 1964, directing all employees of the Park to park their private automobiles in specified areas was invalid; that plaintiff’s refusal to comply with the parking directions did not constitute insubordination under the Standard Table of Offenses and Penalties promulgated by the Smithsonian Institution Manual; that the dismissal action was in any event unreasonable, arbitrary and capricious and that it amounted to an attempt to impose a second penalty for the same offense, plaintiff having already received a 30-day suspension for the alleged infraction of the same parking regulation. The case came before the court on the parties’ cross motions for summary judgment. Upon consideration thereof and oral argument of counsel, the court, on the (undisputed facts, concluded that plaintiff was gjuilty of insubordination both as that term is normally understood and as it was used in the relevant parts of the Manual and that plaintiff was therefore not entitled to recover. On November IT, 1967, the court ordered that the petition be dismissed.